Citation Nr: 0923343	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03 25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to service connection for residuals of a 
right little finger injury. 

3.  Entitlement to service connection for a right knee 
disability claimed secondary to the left knee.  

4.  Entitlement to an increased rating for a left knee 
disability, rated 10 percent prior to May 19, 2004, 100 
percent from May 19 through June 30, 2004, and 10 percent 
from July 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and S. D.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1985 
to April 1988.  His Armed Forces Of The United States Report 
Of Transfer Or Discharge (DD Form 214) reflects an additional 
3 years and four months of prior active service of unverified 
dates.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in San Juan, Puerto Rico.

In a January 2006, the RO granted a temporary total left knee 
disability rating effective from May 19, 2004, through June 
30, 2004.  Thereafter, a 10 percent disability rating was 
assigned effective July 1, 2004.  The appeal for an increased 
left knee disability rating continues.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

Service connection for the right knee secondary to the left 
knee, service connection for residuals of injury to the right 
little finger, and entitlement to an increased rating for the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect 
refractive error, astigmatism, and amblyopia, but not 
keratoconus.

2.  Keratoconus arose many years after active service and is 
not related to active military service.  


CONCLUSION OF LAW

Keratoconus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2002 and May 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In May 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  While the Veteran's 
representative has requested that VA obtain more information 
to determine the correct eye-related diagnosis and etiology 
of keratoconus, the medical evidence of record is sufficient.  
Two VA compensation examiners have offered diagnoses and have 
clearly dissociated keratoconus from active service.  No 
medical professional has controverted these opinions.  
Although the Veteran testified that additional LSU records 
might be helpful, he has attempted, without success, to 
locate any such record.  The record does not otherwise 
indicate that any additional evidence that is necessary for 
fair adjudication of this claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).  Thus, the duties to notify and assist have been met.

Service Connection for Keratoconus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  38 
C.F.R. § 3.303 (2008).  However, the VA General Counsel has 
rendered a legal opinion which holds that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Keratoconus is a non-inflammatory, usually bilateral, 
protrusion of the cornea.  The cause is unknown, but 
hereditary factors may play a role, Dorland's Illustrated 
Medical Dictionary 878 (28th ed. 1994).    

The Veteran's service treatment records do not reflect 
keratoconus, but do reflect complaints of eye pains and 
blurry vision.  A September 1982 ophthalmology report notes 
anisometropia (unequal refractive error) and astigmatism, 
bilaterally.  Following a complaint of right eye pains in 
November 1983, an ophthalmologist examined the eyes, found 
them healthy, and offered an impression of pain OD (right 
eye) of unknown etiology.  Eye glasses were issued to correct 
astigmatism and refractive error.  A July 1985 questionnaire 
reflects that the Veteran reported that he did not need 
glasses to read or for distant vision, that he did not see 
double, and that he had no other eye trouble.  In December 
1985, an additional diagnosis of left eye amblyopia was 
offered (amblyopia is impairment of vision without detectable 
organic lesion of the eye, Dorland's Illustrated Medical 
Dictionary 53 (28th ed. 1994)).  An August 1986 eye 
examination report reflects a complaint of decreased left eye 
distant visual acuity.  The impression was bilateral myopic 
astigmatism.  A February 1988 separation examination report 
reflects that the eyes were normal and that refractive error 
of 20/30 right eye and 20/25 left eye, with contacts, was 
found.  

A March 1998 report from LSU Eye Center notes keratoconus and 
an opinion to the effect that keratoconus is causing myopia.  
No etiology or date of onset of keratoconus was mentioned.  

A May 2002 VA eye compensation examination report noted 
bilateral keratoconus.  The examiner remarked that 
keratoconus cannot be related to active service and did not 
occur during active service.  

In May 2004, the Veteran testified before an RO hearing 
officer that eye pains and vision problems began during 
active service.  He testified that he first went to LSU Eye 
Center in 1995 and they found keratoconus.  

An August 2004 VA compensation examiner continued the 
impression of bilateral keratoconus and attributed episodes 
of blurred vision to hypertension medication.  The examiner 
noted that keratoconus was first noted in 2000, twelve years 
after discharge.  The examiner then dissociated keratoconus 
from active service. 

During his March 2009 video conference hearing, the Veteran 
attempted to contact his LSU physician to obtain 
clarification on the date of onset of keratoconus, but was 
unable to reach the physician.  He testified that keratoconus 
has continued to cause vision problems.

The two medical opinions of record are both negative.  The 
2002 opinion is based on correct facts and is therefore 
persuasive.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has 
no probative value).  The August 2004 negative opinion notes, 
erroneously, that keratoconus was first shown in 2000-a 
conclusion that is not in accord with a March 1998 LSU 
document or the Veteran's  testimony that keratoconus was 
first shown in or around 1995.  Nevertheless, the August 2004 
opinion remains probative, as it correctly notes that there 
was no keratoconus during active service or for several years 
thereafter.  No medical professional has controverted either 
of these opinions.

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  Although his 
testimony of keratoconus having arisen in or around 1995 is 
competent and credible, it does not help his claim, as it 
does not tend to associate keratoconus with active service or 
suggest continuous symptoms since active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for keratoconus is 
therefore denied.  


ORDER

Service connection for keratoconus is denied.


REMAND

With respect to service connection for residuals of a right 
little finger injury, during his March 2009 video conference 
hearing, the Veteran indicated that he injured the right 
little finger playing football during active service.  He 
testified that an service treatment record erroneously notes 
treatment of the left thumb, rather than the right little 
finger.  He testified that he has had right little finger 
pain ever since the injury.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  In this case, VA's duty to assist includes 
providing an examination to determine the nature and etiology 
of any right little finger disorder.  

The Veteran requests service connection for a right knee 
disability claimed secondary to the left knee.  Service 
connection for a left knee disability is in effect and a 
right knee diagnosis has been offered.  An August 2002 VA 
examiner found no correlation between the right and left 
knee.  The examiner found normal gait and no left leg muscle 
atrophy.  Since then the left knee increased in severity such 
that surgery became necessary and a temporary total rating 
was assigned.  

In August 2004, a VA examiner noted marked left quadriceps 
atrophy, use of a cane to walk, and considerable left knee 
discomfort.  This report of increased left leg disability 
tends to validate the Veteran's claim of additional stress 
and strain on the right knee.  Thus, the duty to assist 
requires VA to obtain an up-to-date opinion on the likelihood 
that the left knee disability has caused or aggravated any 
current right knee disability.  

With respect to the Veteran's claim for an increased rating 
for a left knee disability, during his March 2009 video 
conference hearing, the Veteran asserted that since the last 
VA compensation examination, his left knee pain has increased 
in severity and his range of motion has decreased.  While the 
most recent, August 2008, VA compensation examination report 
notes an antalgic gait with poor propulsion, it might not 
capture the current level of disability.  

Whether a medical examination is contemporaneous depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a fresh medical 
examination was required.  Thus, a fresh compensation 
examination would be helpful for accurate rating of the left 
knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination by an appropriate 
specialist.  The claims file should be 
made available to the physician for review 
of the pertinent evidence.  The physician 
should elicit a complete history of right 
little finger trauma from the Veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the right 
little finger?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

The RO/AMC should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's right knee disorder.  The 
physician should review the pertinent 
evidence in the claims file, elicit a 
complete history of right knee symptoms, 
examine the right knee, and offer a 
diagnosis.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current right knee disorder is caused 
by or aggravated by the service-connected 
left knee.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

The RO/AMC should also arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
the Veteran's left knee disorder.  The 
physician should review the pertinent 
evidence in the claims file, elicit a 
complete history of left knee symptoms, 
examine the left knee, and offer a 
diagnosis.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


